Title: To George Washington from Thomas Johnson, 19 April 1777
From: Johnson, Thomas
To: Washington, George

 

Sir.
Annapolis 19th April 1777.

Many Circumstances have unluckily concurred to retard the recruiting Service in this State amongst them Rank has not been the most inconsiderable; that Matter is at last so far accomodated that I hope for the Service of nearly all those Officers who shared in the Fatigue of the last Campain. Inclosed is a List of our Feild Officers with the Numbers of their Regiments and I expect in a few Days to forward a Roll of all the Officers of the seven Battalions; several Commissions have been filled up and delivered out I did not know of the Resolution of Congress of the 12th of February.
From Information received some part, I believe, of every Regiment except the second, has moved a part of that waits for a fair Wind only to embark here.
I exceedingly regret the slowness of our preparations and the Loss of past Opportunities You may be assured that I have done and shall continue with pleasure to do every Thing in my Power to strengthen you. I am Sir With the greatest Respect Your most obed. Servt

Th. Johnson

